This is an appeal from a judgment of conviction of the offense of selling intoxicating liquor, and the sole contention here is that the evidence is insufficient to sustain the verdict.
The officer who arrested appellant testified that he gave a man named Freeman a marked $5.00 bill with instructions to purchase whiskey; that he followed Freeman in a car, about ten minutes behind; that when he got near the top of a certain hill, Freeman returned up the road with a half-gallon of whiskey, and that when he went to the top of the hill he (witness) saw appellant and a boy down the road a short distance in the direction from which Freeman had come, and that he thereupon arrested appellant and found the marked bill in appellant's possession. The witness testified that he identified the bill by the marks he had placed on it, as well as by its serial number, a memorandum of *Page 295 
which he had kept when he turned the bill over to Freeman.
Freeman did not testify in the case. Two witnesses testified to a voluntary confession made by appellant.
Proof of confession of the accused, accompanied by proof of the commission of the offense by some person, is legally sufficient to sustain a conviction. Melton v. State, 43 Ark. 367.
The circumstances proved in this case were sufficient to warrant the inference that whiskey was sold on the occasion mentioned by the witnesses, and, even if that were not sufficient to fully connect appellant with the sale, his own confession supplies the omission and completes the case against him as to the legal sufficiency of the evidence.
Affirmed.